IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                       May 2000 Session

    DANIEL RAY STANFILL v. KAREN ELAINE WRIGHT STANFILL

                   Appeal from the Fourth Circuit Court for Knox County
                              No. 60201    Bill Swann, Judge

                                     FILED August 14, 2000

                                 No. E1999-01878-COA-R3-CV


In this post-divorce proceeding, the trial court modified the judgment of divorce by changing the
custody of Christopher Stanfill (DOB: February 12, 1993) from Karen Elaine Wright Stanfill
(“Mother”) to Daniel Ray Stanfill (“Father”). The trial court also established Mother’s visitation
rights with her son. We affirm.

           Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                Affirmed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which HOUSTON M. GODDARD ,
P.J., and HERSCHEL P. FRANKS, J., joined.

Charles W. Swanson and Jason H. Long, Knoxville, Tennessee, for the appellant Karen Elaine
Wright Stanfill.

William C. Cremins, Knoxville, Tennessee, for the appellee Daniel Ray Stanfill.

                                  MEMORANDUM OPINION

        Mother contends that the evidence preponderates against the trial court’s judgment finding
a substantial and material change in circumstances warranting a change of Christopher’s custody
from Mother to Father. She also contends that the evidence preponderates against the trial court’s
decree establishing Mother’s rights of visitation with the child.

       The following well-established principles control the disposition of this appeal:

               While many proceedings in the law are factually-driven, this is
               particularly true of custody cases, both on initial awards as well as in
               cases involving a request to modify a previous award. Rogero v. Pitt,
               759 S.W.2d 109, 112 (Tenn. 1988). In such cases, a trial court has
               wide discretion, and we will not tamper with that discretion unless the
               facts demonstrate that the trier of fact has abused his or her discretion.
               Suttles v. Suttles, 748 S.W.2d 427, 429 (Tenn. 1988). The welfare
               of the child is always the paramount consideration. Id.

Brumit v. Brumit, 948 S.W.2d 739, 740 (Tenn. Ct. App. 1997).

        We have reviewed the record in this case. We find that the evidence does not preponderate
against the trial court’s decision to change custody, nor does it preponderate against the trial court’s
decision regarding the appropriate amount of Mother’s visitation with Christopher. See Tenn. R.
App. P. 13(d). Pursuant to the provisions of Tenn. Ct. App. R. 10(b), we affirm the judgment of the
trial court by memorandum opinion, having determined that “a formal opinion would have no
precedential value.” Id. Costs on appeal are taxed to the appellant.


                                                        ___________________________________
                                                        CHARLES D. SUSANO, JR., JUDGE




                                                  -2-